Title: From Alexander Hamilton to Henry Knox, [6 August 1792]
From: Hamilton, Alexander
To: Knox, Henry


[Treasury Department, August 6, 1792. “All advances for supplies in the quartermaster’s department will be made after the first of next month to the quartermaster by warrants in his favor from the treasury, and he will have to account immediately to the treasury for the disbursement of the moneys committed to him. It will, of course, be necessary for the quartermaster to have an attorney or deputy at this place. No provision for compensation of a deputy having been made it is of necessity that he should depute some person who is otherwise in the employ of the government.” Letter not found.]
